DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
The amendment filed 12/9/2021 has been entered.  Claims 1-8 and 11-18 are pending.
1) Claims amended:
(1) Independent claims: 1 and 11.
(2) Depending claims: 2 and 12.
2) Claims canceled as of 11/6/2020: 
(1) dependent claims: 9-10, 19-20.
3) Claims new: none.
Claim Status
Claims 1-8 and 11-18 are pending.  They comprising of 2 groups:
1) Method1: 1-8, and 
2) apparatus1: 9-18.

As of 12/9/2021, independent claim 1 is as followed:
1. (currently amended) A method for facilitating generation of a carbon offset of a recyclable item based on processing of then recyclable item, the method comprising:
[1] receiving, using a communication device, transportation data associated with a transportation of the recyclable item between at least one pick-up location and at least one drop-off location from at least one first device comprising, an on-board diagnostics system (OBD), wherein the first device is associated with the at least one vehicle, wherein the transportation data comprises vehicle data associated with at least one vehicle used for transportation of the recyclable item, wherein the vehicle data comprises at least one vehicle wherein the vehicle data comprises a fuel efficiency associated with the at least one vehicle, wherein the at least one vehicle travel characteristic comprises each of a fuel consumption and a plurality of geographical coordinates;
[2] analyzing, using a processing device, the transportation data; 
[3] determining, using the processing device, a carbon value associated with the transportation of the recyclable item based on the analyzing;
[4] retrieving, using a storage device, a CO2e offset associated with the recyclable item from a distributed ledger;
[5] generating, using the processing device, a net CO2e offset associated with the recyclable item based on the carbon value and the CO2e offset;
[6] storing, using the storage device, at least one of the net CO2e offset and the carbon value associated with the transportation of the [at least one] recyclable item in the distributed ledger; 
[7] generating, using the processing device, a carbon offset token based on the net CO2e offset, wherein the carbon offset token is associated with a monetary denomination of a plurality of monetary denominations;
[8] minting, using the processing device, the carbon offset token;
[9] storing, using the storage device, the carbon offset token in the distributed ledger;
[10] receiving, using the communication device, at least one recyclable item indication associated with the recyclable item from at least one second device corresponding to a second user associated with a recycling process of the recyclable item;
[11] retrieving, using the storage device, at least one recyclable item data associated with the recyclable item from the distributed ledger, wherein the at least one recyclable item 
[12] analyzing, using the processing device, the at least one recyclable data;
[13] identifying, using the processing device, at least one stakeholder of the recyclable item based on the analyzing of the at least one recyclable data; and
[14] issuing, using the processing device, the carbon offset token of a monetary denomination to the at least one stakeholder.

Note: for referential purpose, numerals [1]-[13] are added to the beginning of each element.


Claim Rejections - 35 USC § 112
Claims 1-8 and 11-18 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1) In independent claim 1 (method) and respective claim 11 (system), it’s not clear the relationship of step [10] “a received at least one recyclable item indication associated with the recyclable item from at least one second device” with the remaining steps, [12]-[14]?  Step [11] deals with “at least one recyclable item data associated with the recyclable item”, it’s not clear whether the recyclable item in step [11] is related to the recyclable item from at least one second device or any recyclable item?  It appears that the “recyclable item from at least one second device” should appear in the subsequent steps [12]-[14] to meet the scope of the claim which is “facilitating generation of a carbon offset of a recyclable item based on processing of the recyclable item.
2) In independent claim 1 (method) and respective claim 11 (system), it’s not clear the relationship between the first and second device?  The first device is associated with at least 
3) In independent claim 1 (method) and respective claim 11 (system), it’s not clear the relationship between the “2nd device” in step [10] with the “stakeholder” of step [13]?  They appear to be related and should be connected in the claim.  
 
Response to Arguments
Applicant's arguments on amendment of 5/11/2021 are noted and the results are shown below:
1) 101 Rejection:
Applicant’s comments on cited pages are persuasive and the rejection has been withdrawn.
2) 112, 2nd or (b) Rejection:
Previous rejections, 1st and 2nd rejections, have been withdrawn.  
3) 103 Rejections:
	Applicant’s amendments and arguments are persuasive and the rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689